DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 14, 15 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to a computer readable program, and/or the computer readable medium having stored thereon the computer program. The claims as a whole are not to a statutory category and thus failed the first criterion for eligibility.  See MPEP 2106(I). A claim directed toward a non-transitory computer readable storage medium storing instructions configured to cause at least one processor to perform at least one operation thereon establishes a sufficient functional relationship between the instructions/program and a computer/processor.  MPEP 2111.05(III).  Hence, amending the limitation of “a non-transitory computer readable storage medium, storing a computer readable program causing a computer system to execute ….” would resolve this issue. And, it is apparently that claim 15 referred to “the computer program of claim 13” should be “the computer program of claim 14” Thus, further suggesting to cancel claim 14.



		Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 10-15 is rejected under 35 U.S.C. 103 as being unpatentable over Memedi (“Automatic Spiral Analysis for Objective Assessment of Motor Symptoms in Parkinson's Disease”, Sensors (Basel) 2015 Sep 17;15(9):23727-44., as provided in IDS); and in view of Tran (US 20180001184 A1).
Re Claim 1, Memedi discloses a computer-implemented method for classifying a mental and/or physical disorders exhibiting motoric symptoms (see Memedi: e.g., -- to develop a method for objective quantification of advanced PD motor symptoms related to off episodes and peak dose dyskinesia, using spiral data gathered by a touch screen telemetry device…. Several spatiotemporal features were extracted from the time series and used as inputs to machine learning methods. The methods were validated against ratings on animated spirals scored by four movement disorder specialists who visually assessed a set of kinematic features and the motor symptom. The ability of the method to discriminate between PD patients and HE subjects and the test-retest reliability of the computed scores were also evaluated. Computed scores correlated well with mean visual ratings of individual kinematic features. The best performing classifier (Multilayer Perceptron) classified the motor symptom (bradykinesia or dyskinesia) with an accuracy of 84% and area under the receiver operating characteristics curve of 0.86 in relation to visual classifications of the raters. In addition, the method provided high discriminating power when distinguishing between PD patients and HE subjects as well as had good test-retest reliability.--, in abstract, pages 23727-13728, and, --a data-driven method for objective recognition and classification of PD motor symptoms related to both Off episodes (bradykinesia) and peak-dose dyskinesia.--, in lines 3-4, page 23730), the method comprising:
obtaining interaction data associated with a subject, the interaction data being multi- dimensional time series data representative of the subject’s interaction with a movement-based input device (see Memedi: e.g., Fig. 1, and, -- a method for objective quantification of advanced PD motor symptoms related to off episodes and peak dose dyskinesia, using spiral data gathered by a touch screen telemetry device…. Several spatiotemporal features were extracted from the time series and used as inputs to machine learning methods.--, in abstract, pages 23727-13728, and, -- a data visualization approach was employed where a selected sample of spirals was displayed on a web interface. Movement disorder specialists used the web interface and could observe animated versions of the spirals and rate a number of items related to the motor function of the patients. To automate the process of the scoring of the symptoms, a data-driven method was developed by first extracting several spatiotemporal features from the time series of the spirals and then employing Principal Component Analysis (PCA) and machine learning classifiers….. On each test occasion, the subjects were asked to trace pre-drawn Archimedes spirals, using the dominant hand. The pre-drawn spiral was shown on the screen of the device. The instructions to the subjects were to trace the spiral, using an ergonomic pen stylus--, in pages 23730-23731);
processing obtained interaction data with a first machine learning process to determine a set of characteristics for describing the subject (see Memedi: e.g., Fig. 1, and, -- a method for objective quantification of advanced PD motor symptoms related to off episodes and peak dose dyskinesia, using spiral data gathered by a touch screen telemetry device…. Several spatiotemporal features were extracted from the time series and used as inputs to machine learning methods.--, in abstract, pages 23727-13728, and, -- a data visualization approach was employed where a selected sample of spirals was displayed on a web interface. Movement disorder specialists used the web interface and could observe animated versions of the spirals and rate a number of items related to the motor function of the patients. To automate the process of the scoring of the symptoms, a data-driven method was developed by first extracting several spatiotemporal features from the time series of the spirals and then employing Principal Component Analysis (PCA) and machine learning classifiers….. On each test occasion, the subjects were asked to trace pre-drawn Archimedes spirals, using the dominant hand. The pre-drawn spiral was shown on the screen of the device. The instructions to the subjects were to trace the spiral, using an ergonomic pen stylus…a number of kinematic features were assessed including “impairment”, “speed”, “irregularity” and “hesitation” followed by marking the motor symptom on a 3-category scale: tremor, bradykinesia and/or choreatic dyskinesia.--, in pages 23730-23731, and, --The ratings recorded in the rating phase served to analyze the inter-rater agreements and as inputs for the machine learning experiments.--, in lines 4-5, page 23733), 
Memedi however does not explicitly disclose wherein processing the interaction data with a first machine learning process comprises processing the interaction data with a first artificial neural network adapted to learn features of the interaction data by mapping the interaction data to a lower dimensional vector representation (z) from which the interaction data can be reconstructed,
Tran teaches wherein processing the interaction data with a first machine learning process comprises processing the interaction data with a first artificial neural network adapted to learn features of the interaction data by mapping the interaction data to a lower dimensional vector representation (z) from which the interaction data can be reconstructed (see Tran: e.g., -- In addition to clinical grade patient data, a health repository can receive daily updates from fitness devices (watches, instrumented clothing, footwear for activity indication, sleep monitoring equipment, among others). The sensors can monitor mental acuity using sensors such as EEG sensors or other daily stress sensors. Similar fitness data from the phone can be captured in the health repository….the machine learning system can be a supervised or unsupervised learning method such as support vector machine, random forest, nearest neighbor analysis, linear regression, binary decision tree, discriminant analyses, logistic classifier and cluster analysis, among others.--, in [0398]-[0399]; --The accelerometer senses vibration—particularly the vibration of a vehicle such as a ski or mountain bike—moving along a surface, e.g., a ski slope or mountain bike trail. This voltage output provides an acceleration spectrum over time; and information about airtime can be ascertained by performing calculations on that spectrum. Based on the information, the system can reconstruct the movement path, the height, the speed, among others and such movement data is used to identify the exercise pattern.--, in [0596], also see: -- the system obtains the human body profile and the body signatures to produce feature vectors. In the model construction phase, the system generate a posture graph, examine features from body signatures to construct the model parameters of HMM, and analyze human body contours to generate the model parameters of ASMs. …[0618] The system can ask the sport enthusiast to squeeze a strength gauge, piezoelectric sensor, or force sensor to determine force applied during squeeze. The user holds the sensor or otherwise engages the sensor. The user then applies and holds a force (e.g., compression, torque, etc.) to the sensor, which starts a timer clock and triggers a sampling start indicator to notify the user to continue to apply (maximum) force to the sensor. … exercise motion data acquired by the accelerometer or multi-axis force sensor is analyzed, as will be discussed below, in order to determine the motion of each exercise stroke during the exercise session (i.e., horizontal vertical or circular). In another embodiment for detecting exercise motion using accelerometer, the first minimum discovered during the scanning is noted as the first xmin and considered to be the start of the first brushstroke. The first maximum x value following the first minimum x value is located and construed to be the middle of the first exercise stroke (where exercise motion changes from one direction to the other). The next xmin value indicates the end of the first brushstroke and the beginning of the next brushstroke.…. The system can identify illnesses and prevent overexertion leading to illnesses such as a stroke. Depending on the severity of the stroke, sport enthusiasts can experience a loss of consciousness, cognitive deficits, speech dysfunction, limb weakness, hemiplegia, vertigo, diplopia, lower cranial nerve dysfunction, gaze deviation, ataxia, hemianopia, and aphasia, among others…. the system applies a pattern recognizer such as a neural network or a Hidden Markov Model (HMM) to analyze accelerometer output. In another embodiment, electromyography (EMG) is used to detect muscle weakness.--, in [0614]-[0630]),
Memedi and Tran are combinable as they are in the same field of endeavor:  monitoring the subjects movements and using machine learning algorithm of artificial neural network to process the obtained data. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Memedi’s method using Tran’s teachings by including processing the interaction data with a first machine learning process comprises processing the interaction data with a first artificial neural network adapted to learn features of the interaction data by mapping the interaction data to a lower dimensional vector representation (z) from which the interaction data can be reconstructed to Memedi’s features extractions in order to identify illnesses and prevent overexertion leading to illnesses such as a stroke (see Memedi: e.g. in [0614]-[0630]);
Memedi as modified by Tran further disclose processing  the set of characteristics with a second machine-learning process to generate a classification result for the subject, the classification result being representative of a state or progression of a disease or disability of the subject (see Memedi: e.g., --For motor symptom (bradykinesia vs. dyskinesia) classification, a stratified 10-fold cross validation
technique was employed. We experimented with five machine learning methods from the Weka data-mining toolkit [34]: Multilayer Perceptron (MLP), linear and non-linear Support Vector Machines (SVM), Random Forests (RF) and Logistic Regression (LR). All methods were trained with default parameters, except for RFs, where the number of trees was increased to 100. The learned classifiers were used to classify the presence/absence of slowness of movements and abrupt, involuntary movements, respectively. The first four PCs were used as inputs to the classifiers and were to be mapped to the corresponding visually assessed motor symptom scores (bradykinesia or dyskinesia). The inputs to machine learning classifiers were selected as follows: each learning/testing example consisted of the four PCs and the rating of motor symptoms (bradykinesia or dyskinesia) acting as the class.--, in page 23736), 
wherein processing the set of characteristics with a second machine-learning process comprises processing the set of characteristics with a second artificial neural network that is trained supervised on data (z) generated from the first artificial neural network and classification data (1) representative of known disease or disability states (see Memedi: e.g., --For motor symptom (bradykinesia vs. dyskinesia) classification, a stratified 10-fold cross validation technique was employed. We experimented with five machine learning methods from the Weka data-mining toolkit [34]: Multilayer Perceptron (MLP), linear and non-linear Support Vector Machines (SVM), Random Forests (RF) and Logistic Regression (LR). All methods were trained with default parameters, except for RFs, where the number of trees was increased to 100. The learned classifiers were used to classify the presence/absence of slowness of movements and abrupt, involuntary movements, respectively. The first four PCs were used as inputs to the classifiers and were to be mapped to the corresponding visually assessed motor symptom scores (bradykinesia or dyskinesia). The inputs to machine learning classifiers were selected as follows: each learning/testing example consisted of the four PCs and the rating of motor symptoms (bradykinesia or dyskinesia) acting as the class.--, in page 23736, also see the list of disease states in Table 4); and
providing  an instruction to the subject for directing the subject to interact with the movement-based input device, wherein the instruction defines a challenge comprising a time-varying parameter which requires the subject to change movement of the input device as time elapses (see Memedi: e.g., --the subjects were asked to trace pre-drawn
Archimedes spirals, using the dominant hand. The pre-drawn spiral was shown on the screen of the device. The instructions to the subjects were to trace the spiral, using an ergonomic pen stylus, from the center and out, as accurately and fast as possible, supporting neither hand nor arm, with the device placed on a table and to be seated in a chair. The spiral test was repeated three times per test occasion and they were instructed to complete it within 10 s. The device had a sampling rate of 10 Hz and measured both position and time-stamps (in milliseconds) of the pen tip.--, in page 23731, under section 2.3).

Re Claim 2, Memedi as modified by Tran further disclose wherein processing  the set of characteristics with a second machine-learning process comprises:
comparing the set of characteristics with classification data representing one or more associations between characteristics and disease states; and based on the result of the comparison, applying a machine-learning based classification process to the set of characteristics (see Memedi: e.g., --For motor symptom (bradykinesia vs. dyskinesia) classification, a stratified 10-fold cross validation technique was employed. We experimented with five machine learning methods from the Weka data-mining toolkit [34]: Multilayer Perceptron (MLP), linear and non-linear Support Vector Machines (SVM), Random Forests (RF) and Logistic Regression (LR). All methods were trained with default parameters, except for RFs, where the number of trees was increased to 100. The learned classifiers were used to classify the presence/absence of slowness of movements and abrupt, involuntary movements, respectively. The first four PCs were used as inputs to the classifiers and were to be mapped to the corresponding visually assessed motor symptom scores (bradykinesia or dyskinesia). The inputs to machine learning classifiers were selected as follows: each learning/testing example consisted of the four PCs and the rating of motor symptoms (bradykinesia or dyskinesia) acting as the class.--, in page 23736, also see the list of disease states in Table 4).

Re Claim 3, Memedi as modified by Tran further disclose wherein the classification result for the subject comprises an identification of class or value within a predetermined range of available classes or values for the disease or disability, and optionally wherein the identification comprises a numerical value (see Memedi: e.g., --For motor symptom (bradykinesia vs. dyskinesia) classification, a stratified 10-fold cross validation technique was employed. We experimented with five machine learning methods from the Weka data-mining toolkit [34]: Multilayer Perceptron (MLP), linear and non-linear Support Vector Machines (SVM), Random Forests (RF) and Logistic Regression (LR). All methods were trained with default parameters, except for RFs, where the number of trees was increased to 100. The learned classifiers were used to classify the presence/absence of slowness of movements and abrupt, involuntary movements, respectively. The first four PCs were used as inputs to the classifiers and were to be mapped to the corresponding visually assessed motor symptom scores (bradykinesia or dyskinesia). The inputs to machine learning classifiers were selected as follows: each learning/testing example consisted of the four PCs and the rating of motor symptoms (bradykinesia or dyskinesia) acting as the class.--, in page 23736, also see the list of disease states in Table 4).

Re Claim 7, Memedi as modified by Tran further disclose assessing at least one of a medication program and treatment program for the subject based on the classification results (see Memedi: e.g., --The objective assessments could provide a time-effect summary score that could be useful for improving decision-making during symptom evaluation of individualized treatment when the goal is to maximize functional On time for patients while minimizing their Off episodes and troublesome dyskinesia.--, in page 23741).

Re Claims 10-13,  claims 10-13 are the corresponding system claim to claims 1, 7 respectively. Thus, claims 10-13 are rejected for the similar reasons as for claims 1, and 7. Furthermore, Memedi as modified by Tran further disclose a system  for classifying mental and/or physical disorders exhibiting motoric symptoms, the system comprising: an input interface adapted to obtain interaction data associated with a subject to perform the method, a server device comprising the first and second machine learning units; and a client device comprising a display unit (see Memedi: e.g., Fig. 1, and, -- a method for objective quantification of advanced PD motor symptoms related to off episodes and peak dose dyskinesia, using spiral data gathered by a touch screen telemetry device…. Several spatiotemporal features were extracted from the time series and used as inputs to machine learning methods.--, in abstract, pages 23727-13728, and, -- a data visualization approach was employed where a selected sample of spirals was displayed on a web interface. Movement disorder specialists used the web interface and could observe animated versions of the spirals and rate a number of items related to the motor function of the patients. To automate the process of the scoring of the symptoms, a data-driven method was developed by first extracting several spatiotemporal features from the time series of the spirals and then employing Principal Component Analysis (PCA) and machine learning classifiers….. On each test occasion, the subjects were asked to trace pre-drawn Archimedes spirals, using the dominant hand. The pre-drawn spiral was shown on the screen of the device. The instructions to the subjects were to trace the spiral, using an ergonomic pen stylus--, in pages 23730-23731; also see Tran: e.g., Fig. 2, Fig. 5, and in [0071]-[0072]).

Re Claim 14, claim 14 is the corresponding computer program product claim to claims 1 respectively. Thus, claim 14 is rejected for the similar reasons as for claim 1. Furthermore, Memedi as modified by Tran further disclose a computer program product comprising instructions to cause a system to execute the steps of claim 1 (see Memedi: e.g., Fig. 1, and, -- a method for objective quantification of advanced PD motor symptoms related to off episodes and peak dose dyskinesia, using spiral data gathered by a touch screen telemetry device…. Several spatiotemporal features were extracted from the time series and used as inputs to machine learning methods.--, in abstract, pages 23727-13728, and, -- a data visualization approach was employed where a selected sample of spirals was displayed on a web interface. Movement disorder specialists used the web interface and could observe animated versions of the spirals and rate a number of items related to the motor function of the patients. To automate the process of the scoring of the symptoms, a data-driven method was developed by first extracting several spatiotemporal features from the time series of the spirals and then employing Principal Component Analysis (PCA) and machine learning classifiers….. On each test occasion, the subjects were asked to trace pre-drawn Archimedes spirals, using the dominant hand. The pre-drawn spiral was shown on the screen of the device. The instructions to the subjects were to trace the spiral, using an ergonomic pen stylus--, in pages 23730-23731; also see Tran: e.g., Fig. 2, Fig. 5, and in [0071]-[0072]).

Re Claim 15, claim 15 is the corresponding medium claim to claims 1 respectively. Thus, claim 15 is rejected for the similar reasons as for claim 1. Furthermore, Memedi as modified by Tran further disclose computer-readable medium having stored thereon the computer program (see Tran: e.g., in [0051]).









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/Primary Examiner, Art Unit 2667